Case 5:16-cv-10444-JEL-MKM ECF No. 1880, PageID.66191 Filed 07/08/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  Walters et al. v. City of Flint et al.       Case No. 5:16-cv-10164-JEL-MKM

                                               Hon. Judith E. Levy




       CO-LIAISON COUNSEL’S OBJECTION TO THE CHAPMAN
      PLAINTIFFS’ USE OF CERTAIN MATERIALS OBTAINED IN
   VIOLATION OF A PROTECTIVE ORDER AT THE COURT’S JULY 12,
        13, AND 15, 2021 FAIRNESS HEARING IN THIS MATTER


        Co-Liaison Counsel for the Individual Plaintiffs (“Co-Liaison Counsel”)

 objects to Mr. Cuker’s request (on behalf of the Chapman Plaintiffs) to use certain

 materials, prominently including the deposition of Dr. Aaron Specht, an expert in

 the clinical use of portable x-ray fluorescence technology to detect lead in the bones

 of patients. The Court must preclude the Chapman Plaintiffs’ use of Dr. Specht’s

 deposition for three reasons.

        First, the materials were obtained in violation of a protective order this Court

 entered. See ECF Doc. 1282. Courts routinely prohibit parties from using material

 obtained in violation of a protective order. See, e.g., Koch v. Greenberg, Case No.

 07 Cv. 9600, 2011 U.S. Dist. LEXIS 110661, at *13 (S.D.N.Y. Sept. 28, 2011); In

 re Biovail Corp. Sec. Litig., 247 F.R.D. 69, 70–71 (S.D.N.Y. 2007); Grant Heilman

                                           1
Case 5:16-cv-10444-JEL-MKM ECF No. 1880, PageID.66192 Filed 07/08/21 Page 2 of 5




 Photography, Inc. v. Pearson Educ., Inc., Civ. No. 11-4649, 2018 U.S. Dist. LEXIS

 88835, at *11–14 (E.D. Pa. May 29, 2018). Whether in retrospect those documents

 counsel wishes to use may contain personal and protected information is of no

 moment. It is the protected nature of the deposition as a whole, under this Court’s

 order, and the decision reached between Messrs. Pitt, Washington and Cuker to

 disregard the order that should be the paramount guidance here. Lawyers should not

 be rewarded for an intentional violation of a court order. Failure to mete out the

 harshest punishment here would embolden others to engage in the same type of

 conduct. As such, the use of any fruit of the violation should be prohibited.

       Second, the Chapman Plaintiffs have not explained what they believe the

 deposition would be relevant to or what they intend to use Dr. Specht’s deposition

 for. Ordinarily, a party seeking to use materials covered by a protective order (and

 which were never supposed to find their way to that party in the first place) must

 show “good cause” for their use. See DSM Desotech, Inc. v. Momentive Specialty

 Chems., Inc., Civ. No. 2:15-cv-70, 2016 U.S. Dist. LEXIS 195856, at *14–15 (S.D.

 Ohio May 31, 2016) (collecting cases). As part of this showing, the Chapman

 Plaintiffs must “show why the secrecy interests [that animated the Court’s protective

 order in ECF Doc. 1282] deserve less protection than they did when the order was

 granted.” Meyer Goldberg, Inc. v. Fisher Foods, 823 F.2d 159, 163 (6th Cir. 1987).




                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1880, PageID.66193 Filed 07/08/21 Page 3 of 5




       At a minimum, that showing would require some explication of what the party

 intends to use the document for and how it could be relevant to the matter at hand.

 Yet, to date the Chapman Plaintiffs have not made any effort to establish the

 relevance of Dr. Specht’s deposition and to identify some permissible use of it during

 the fairness hearing. Nevertheless, it bears affirmatively stating: Dr. Specht’s

 deposition is of dubious and seriously attenuated relevance to any anticipated claim

 or argument the Chapman Plaintiffs wish to make. This is especially true, here,

 because: (1) Mr. Cuker has registered more than 98% of his clients for the proposed

 settlement without objection; (2) Mr. Cuker has had a number of his clients scanned

 for lead utilizing the subject portable XRF device; and (3) Mr. Cuker’s law firm has

 in at least one past litigation supported the use of XRF technology to advance a

 damages model.

       Third and finally, while it is unclear what the Chapman Plaintiffs intend to

 use Dr. Specht’s deposition for, it is quite clear that any use of the deposition

 whatsoever will spawn further claims of “need” to use the deposition or other

 underlying materials, such as Dr. Specht’s expert report, which contains pages of

 diagnoses of children. It is certainly foreseeable that permitting the use of Dr.

 Specht’s deposition here will lead to further conjecture and innuendo by the




                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1880, PageID.66194 Filed 07/08/21 Page 4 of 5




 Chapman Plaintiffs, which will no doubt—in their view—justify further uses of Dr.

 Specht’s deposition and related materials.1

       Accordingly, Co-Liaison Counsel respectfully submits that the Court must

 preclude the Chapman Plaintiffs from using any portion of Dr. Specht’s deposition.

       Dated: July 8, 2021,
                                               Respectfully submitted,

 LEVY KONIGSBERG LLP                           NAPOLI SHKOLNIK PLLC

 /s/ Corey M. Stern                            /s/ Hunter J. Shkolnik
 Corey M. Stern                                Hunter J. Shkolnik
 Renner K. Walker                              Paul J. Napoli
 605 Third Avenue, 33rd Floor                  Patrick J. Lanciotti
 New York, New York 10158                      270 Munoz Rivera Avenue, Suite 201
 Tel.: (212) 605-6200                          Hato Rey, Puerto Rico 00918
 Fax: (212) 605-6290                           Tel.: (787) 493-5088
 Cstern@levylaw.com                            Hunter@napolilaw.com
 Rwalker@levylaw.com                           PNapoli@nsprlaw.com
                                               Planciotti@napolilaw.com




       1
             Co-Liaison Counsel reserves the right to object on other grounds if the
 Court permits these materials to be used, insofar as Co-Liaison Counsel is without
 information as to what the materials would be used for.

                                          4
Case 5:16-cv-10444-JEL-MKM ECF No. 1880, PageID.66195 Filed 07/08/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I, Corey M. Stern, hereby certify that on July 8, 2021, the foregoing document

 was served on all counsel of record via the court’s ECF system.

                                              /s/ Corey M. Stern
                                              Corey M. Stern




                                          5
